Name: Commission Decision of 28 February 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to trousers for men, boys, women, girls and infants, of wool, cotton or man-made textile fibres, falling within heading No ex 61.01 or subheading ex 61.02 B of the Common Customs Tariff, originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-04-18

 nan